Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Reshika Dhir, Reg. No. 77, 601 on Monday, December 13, 2021. 
The application has been amended as follows:
	12. (Currently amended) A system for determining delay of a plurality of media streams comprising: 
a source processor configured to: generate a series of source time packets, each source time packet including source time data and source signature data, wherein: the source time data corresponds to a first time when the source time packet is generated; the source signature data corresponds to characteristic features of each of the plurality of media streams; transmit, through a network, the series of source time packets as a source packet stream; 

an analysis processor configured to: receive, through the network, the source packet stream and the destination packet stream; determine a transmission time for 

24. (Currently amended)  A method for determining delay of a plurality of media streams comprising: 
generating, at a source processor, a series of source time packets, each source time packet including source time data and source signature data, wherein: 
generating, at a destination processor, a series of destination time packets, each destination time packet including destination time data and destination signature data, wherein: the destination time data corresponds to a second time when the destination time packet is generated; the destination signature data corresponds to characteristic features of each of the plurality of media streams; transmitting, at the destination processor, through a network, the series of destination time packets as a destination packet stream; receiving, at an analysis processor, through the network, the source packet stream and the destination packet stream; 
determining, at the analysis processor, a transmission time for 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “determine a transmission time for the source packet stream based on the source time data and the destination time data; determine a relative synchronization error based on the source signature data and the destination signature data”, as substantially described in independent claim(s) 1 and 13.  These limitations, in combination with the remaining limitations of claim(s) 1 and 13 are not taught nor suggested by the prior art of record.

The prior art of record fails to teach “an analysis processor configured to: receive, through the network, the source packet stream and the destination packet stream; determine a transmission time for the source packet stream and the destination packet stream based on the source time data and the destination time data; determine a relative synchronization error based on the source signature data and the destination signature data”, as substantially described in independent claim(s) 12 and 24.  These limitations, in combination with the remaining limitations of claim(s) 12 and 24 is/are not taught nor suggested by the prior art of record.

Crowle et al (US 2007/0223459) teaches, see fig.3, see para.0028-29, 0033-0034, The arrangement shown in FIG. 3 is equivalent to the carrier network 1 shown in FIG. 1 and comprises interface nodes 6 and 7 providing a TDM service across a packet network 11. The sending node 6 acts as a timing source for sending timing information via the packet network 11 to the destination node 7. In the example illustrated, the timing information is generated by a first clock 12 which is locked relative to the bit rate, byte rate or frame rate of an incoming TDM data flow illustrated at 13. However, in other applications, the clock 12 may be an independent clock generating independent timing information which is to be transmitted to the destination node 7. The node 6 thus acts as a timing master whereas the node 7 acts as a timing slave. The node 6 

Meyer et al (US 2006/0156164) teaches, see para.0056, the capability of the data unit sender or the intermediate monitoring procedure to distinguish between feedback messages relating to the retransmission or a prior transmission, can be implemented in any suitable or desirable way. For example, this can be accomplished with the help of a time-stamp function, according to which the data unit sender includes a time-stamp in each sent data unit, and the receiver includes the same time-stamp in feedback messages, such that the data unit sender can unambiguously identify to which transmission a feedback message relates. Another possibility of distinguishing between different transmissions is to include a specific initial transmission/retransmission identifier in sent data units, which can be as simple as a single bit that differentiates between an initial transmission and a retransmission. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.